Case: 12-7084    Document: 27     Page: 1   Filed: 12/04/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI ~ircuit

                  DANIEL R. SMITH,
                   Claimant-Appellant,
                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                   Respondent-Appellee.


                        2012-7084


    Appeal from the United States Court of Appeals for
 Veterans Claims in 08-1959, Judge Robert N. Davis.


                      ON MOTION


                        ORDER
     The Secretary of Veterans Affairs moves without op-
position for extensions of time, until November 29, 2012,
to file his response brief. Daniel R. Smith moves to volun-
tarily withdraw his appeal due to settlement.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-7084    Document: 27     Page: 2     Filed: 12/04/2012




DANIEL SMITH v. SHINSEKI                                   2


   (1) The motion to withdraw the appeal is granted.
The appeal is dismissed.
    (2) All other pending motions are moot.
    (2) Each side shall bear its own costs.
                                    FOR THE COURT


                                     /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
    s21


                       DEC 04 2012
Issued As A Mandate: ---=-.;;-------